Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 2

TO 4/04 AMENDED AND RESTATED

SENIOR SECURED CREDIT AGREEMENT

 

Amendment No. 2, dated as of April 10, 2006 (this “Amendment”), by and between
JPMorgan Chase Bank, N.A. (the “Lender”), Fieldstone Investment Corporation
(“FIC” and a “Borrower”) and Fieldstone Mortgage Company (“FMC” and a “Borrower”
and together with FIC, the “Borrowers”).

 

RECITALS

 

The Lender and the Borrowers are parties to that certain 4/04 Amended and
Restated Senior Secured Credit Agreement, dated as of April 21, 2004, as amended
by the 4/05 Amendment to Credit Agreement, dated as of April 20, 2005 (the
“Existing Credit Agreement”; as amended by this Amendment, the “Credit
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Existing Credit Agreement.

 

The Lender and the Borrowers have agreed, subject to the terms and conditions of
this Amendment, that the Existing Credit Agreement be amended to reflect certain
agreed upon revisions to the terms of the Existing Credit Agreement.

 

Accordingly, the Lender and the Borrowers hereby agree, in consideration of the
mutual promises and mutual obligations set forth herein, that the Existing
Credit Agreement is hereby amended as follows:

 

SECTION 1.           Definitions. Section 1.2 of the Existing Credit Agreement
is hereby amended by deleting the definition of “Maturity Date” in its entirety
and replacing it with the following:

 

“Maturity Date” means June 16, 2006, or the earlier date (the “Acceleration
Date”), if any, when the Lender accelerates maturity of the Senior Credit Note
pursuant to this Agreement, or the maturity of the Senior Credit Note is
effectively accelerated by order of any Governmental Authority or by operation
of law.

 

SECTION 2.           Conditions Precedent. This Amendment shall become effective
on the date hereof (the “Amendment Effective Date”) subject to the satisfaction
of the following conditions precedent:

 

2.1           Delivered Documents. On the Amendment Effective Date, the Lender
shall have received the following documents, each of which shall be satisfactory
to the Lender in form and substance:

 

(a)           this Amendment, executed and delivered by duly authorized officers
of the Lender and the Borrowers; and

 

(b)           such other documents as the Lender or counsel to the Lender may
reasonably request.

 

--------------------------------------------------------------------------------


 

SECTION 3.   Representations and Warranties. Each Borrower hereby represents and
warrants to the Lender that it is in compliance with all the terms and
provisions set forth in the Existing Credit Agreement on its part to be observed
or performed, and that no Event of Default has occurred or is continuing, and
hereby confirms and reaffirms the representations and warranties contained in
Section 9 of the Existing Credit Agreement.

 

SECTION 4.   Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Credit Agreement shall continue to be, and shall remain,
in full force and effect in accordance with its terms.

 

SECTION 5.   Fees. The Borrowers agree to pay as and when billed by the Lender
all of the reasonable fees, disbursements and expenses of counsel to the Lender
in connection with the development, preparation and execution of, this Amendment
or any other documents prepared in connection herewith and receipt of payment
thereof shall be a condition precedent to the Lender entering into any
Transaction pursuant hereto.

 

SECTION 6.   GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

SECTION 7.   Counterparts. This Amendment may be executed in one or more
counterparts and by different parties hereto on separate counterparts, each of
which, when so executed, shall constitute one and the same agreement.

 

SECTION 8.   Conflicts. The parties hereto agree that in the event there is any
conflict between the terms of this Amendment, and the terms of the Existing
Credit Agreement, the provisions of this Amendment shall control.

 

[SIGNATURE PAGE FOLLOWS]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

Lender:

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

 

as Lender

 

 

 

 

 

By:

/s/ Mark A. Wegener

 

 

Name:

Mark A. Wegener

 

 

Title:

 Senior Vice President

 

 

Borrower:

FIELDSTONE INVESTMENT CORPORATION,

 

as a Borrower

 

 

 

 

 

By:

/s/ Mark C. Krebs

 

 

Name:

Mark C. Krebs

 

 

Title:

 Sr. Vice President & Treasurer

 

 

Borrower:

FIELDSTONE INVESTMENT COMPANY,

 

as a Borrower

 

 

 

 

 

By:

/s/ Mark C. Krebs

 

 

Name:

Mark C. Krebs

 

 

Title:

 Sr. Vice President & Treasurer

 

3

--------------------------------------------------------------------------------